Citation Nr: 1513141	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  13-15 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to service connection for left hand numbness.

3.  Entitlement to service connection for chronic sinusitis, also claimed as allergies.

4.  Entitlement to service connection for emphysema, also claimed as pulmonary problems.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri.  The case is now under the jurisdiction of the New Orleans, Louisiana RO.

The Board notes that on the Veteran's May 2013 VA Form 9, Substantive Appeal, the Veteran withdrew the claims of entitlement to service connection for right foot pain, left foot pain, and a lower back condition.  As these claims were withdrawn before certification they are not before the Board at this time.

In December 2014, the Veteran testified during a Board videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Although further delay is regrettable, the issues of service connection for a bilateral knee disorder, left hand numbness, chronic sinusitis, also claimed as allergies, and emphysema also claimed as pulmonary condition must be remanded for further development.

Bilateral knee condition

The Veteran seeks service connection for a bilateral knee disability due to a claimed in-service injury sustained while the Veteran was in Vietnam.  Specifically, the Veteran asserts that his duties as a gunner in Vietnam required him to jump on and off a quad fifty gun truck that was 6 feet off the ground.  At his December 2013 Board hearing, the Veteran testified that he had to get on and off his truck at least 5-6 times a day and that the repeated action caused wear and tear on his legs and knee joints.  

The Veteran's service treatment records (STR's) reflect that in January 1967 the Veteran complained of leg pain.  At the Board hearing the Veteran testified that he had leg and knee pain in service that really began to bother him toward the latter months of service.  He also testified that his knees hurt and began to pop which has continued since service.  The Veteran denies any other injuries to his knees during or since service.  The Veteran's VA treatment records note that the Veteran has a current diagnosis of bilateral knee degenerative joint disease (DJD).  

As the Veteran has evidence of an in-service injury and a current diagnosis of bilateral knee DJD, the Board finds that the Veteran should be afforded a VA examination to determine if his current DJD was caused by or related to an in-service injury.





Left hand numbness

The Veteran contends that he is entitled to service connection for left hand numbness as a result of an in-service injury.  Specifically, the Veteran asserts that his duties as a gunner during his tour in Vietnam required him to load and lock .50 caliber ammunition.  During his Board hearing, the Veteran testified that he was in numerous fire fights with the enemy, and during these firefights he loaded the guns at 2,000 rounds a minute always using his left hand to load.  He testified that he began having pain in his left hand during service although he did not seek treatment for it at that time.  The Veteran also stated that his hand continued to bother him after his discharge from active duty.  The Veteran denied any other injury to his left hand during or since active duty.

A December 2009 VA examination report reflects that the Veteran reported symptoms of parasthesias in his left hand, specifically the second and third digits.  On neurological examination the examiner found left upper hand decreased vibratory sensation.  Based on the Veteran's credible testimony of an in-service injury to his left hand, and the VA examiner's finding of left upper hand decreased vibratory sensation, the Board finds that the Veteran should be afforded a VA examination to determine if the Veteran's current left hand sensory loss was caused by or a result of repetitive use of his left hand to load ammunition during active duty.

Chronic sinusitis, also claimed as allergies

The Veteran seeks service connection for a chronic sinusitis/allergy condition that he states had onset on active duty.  The Veteran's STR's show that on several occasions the Veteran sought treatment for cold related symptoms.  Specifically, in December 1966 the Veteran complained of cold symptoms; in January 1968 the Veteran again sought treatment for cold symptoms and was given Actifed; on August 7, 1968 the Veteran returned to the clinic complaining of a cold and a slight fever.  The STR's reflect that the Veteran was treated from August 7th-9th for sinusitis and given antibiotics.  
During the Veteran's December 2013 Board hearing, he testified that he did not have any sinus problems or sickness before he entered active duty.  He further stated that he has the same sinus problems every year in the winter, just as he did in Vietnam during the winter.  The Board notes that while the Veteran's entrance and separation reports of medical history show that the Veteran reported a history of hay fever, at the Board hearing the Veteran clarified that his father had a history of hay fever, not him.  He testified that in August 1968 he got very ill and a medic determined that he had a 102 degree temperature.  He stated that they took him off the truck that day and airlifted him to the main hospital where he was told he had a bad head infection, was given daily injections of penicillin, and released after a week.  The Veteran's testimony fairly closes approximates the information in the STR's for the period August 7th-9th.  Additionally, the Veteran testified that he has continued to have sinus problems since discharge from active duty.  His VA treatment records indicate that he has allergic rhinitis and receives prescription medication for his symptoms.

As the evidence of record shows that the Veteran was treated for sinusitis in service, there is credible testimony that he has continued to have sinus problems since his discharge from active duty, and the Veteran has a current diagnosis of allergic rhinitis, the Board finds that the Veteran should be afforded a VA examination to determine whether the Veteran's current sinus problem was caused by or related to the in-service sinusitis.

Emphysema, also claimed as pulmonary problems

The Veteran contends that his currently diagnosed emphysema, also claimed as pulmonary problems had its onset on active duty.  Specifically, the Veteran asserts that during his Vietnam tour, his job duties as a gunner required him to travel on a daily basis down the dusty dirt roads of Vietnam while fighting the enemy.

At the December 2013 Board hearing, the Veteran testified that during his tour in Vietnam as a gunner, he and his crew would pull permanent security at night and during the day they would go on convoys and mine sweeps.  This involved driving 50 to 60 miles per hour on dirt roads, with nothing but dust blowing.  He stated that when he got off the truck he was basically snow white from the dust.  He also stated that he did not have any ear protection or mask to protect him from the dust.  The Veteran acknowledges that he smoked cigarettes from the time he was in service until his diagnosis of emphysema in 1998.  However, he also testified that he believes that his emphysema could be a result of the dusty dirt roads he had to travel on day and night during his 13 month tour in Vietnam.  Evidence in the claims file includes photographs from the Veteran that show the gun truck the Veteran was assigned and the environment he was in, to include the dirt roads.  

In light of the Veteran's current diagnosis of emphysema and his testimony regarding the dusty road conditions in Vietnam, the Board finds that the Veteran should be afforded a VA examination to determine whether the Veteran's current pulmonary condition is etiologically related to his exposure to dusty dirt roads during his tour in Vietnam.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should associate with the claims file, or Virtual VA or VBMS any outstanding VA treatment records related to the Veteran's claims on appeal.

2.  Thereafter, the RO should schedule the Veteran for a VA joints examination to determine the nature and etiology of any current bilateral knee disability, to include DJD.  The examiner must review the Veteran's claims file and note that review in the examination report.  All indicated studies and tests should be performed.  The examiner should be requested to render an opinion regarding the following:

Whether it is at least as likely as not (50 percent probability or more) that the Veteran's bilateral knee disability had its onset in or is etiologically related to service.

The examiner should take into account the Veteran's statements that his knees became painful after the Veteran was required to jump on and off of a truck that was 6 feet off the ground, 5 to 6 times a day over a 13 month period, and the Veteran's assertions that he has had pain in his knees ever since the in-service injury.

The examiner is advised that the Veteran is competent to report history and symptoms and that his reports must be considered in formulating the requested opinion.  If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made. 

3.  The RO should schedule the Veteran for a VA examination to determine the nature and etiology of any current left hand disability, to include numbness.  The examiner must review the claims file and note that review in the VA examination report.  All indicated studies and tests should be performed.  The examiner should be requested to render an opinion regarding the following:

Whether it is at least as likely as not (50 percent probability or more) that the Veteran's left hand disability had its onset in or is etiologically related to service.

The examiner should take into account the Veteran's statements that his left hand became painful after repetitively loading and locking ammunition, up to 2000 rounds per minute, while serving in Vietnam.  

The examiner should also specifically consider and address the Veteran's symptoms of parasthesias of the second and third digits on his left hand, as well as the December 2009 VA examiner's finding of left upper sensory loss and decreased vibratory sensation in the left upper hand.

The examiner is advised that the Veteran is competent to report history and symptoms and that his reports must be considered in formulating the requested opinion.  If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made. 

4.  The RO should schedule the Veteran for a VA examination with the appropriate examiner to determine the nature and etiology of any current sinus condition, to include allergies.  The examiner must review the claims file and note that review in the examination report.  All indicated studies and tests should be performed.  The examiner should be requested to render an opinion regarding the following:

Whether it is at least as likely as not (50 percent probability or more) that the Veteran's sinus condition, to include allergies had its onset in or is etiologically related to service.

The examiner should also specifically consider and address the December 1966, January 1968, and August 7-9, 1968 service treatment notes that show the various was treated for cold symptoms and sinusitis.

The examiner is advised that the Veteran is competent to report history and symptoms and that his reports must be considered in formulating the requested opinion.  If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made. 

5.  The RO should schedule the Veteran for a VA examination to determine the nature and etiology of any current emphysema or pulmonary disability.  The examiner must review the claims file and note that review in the examination report.  For purposes of the examination, the examiner should assume that the Veteran was exposed to dust from dirt roads over a 13 month period, while riding on the top of a truck.  All indicated studies and tests should be performed.  The examiner should be requested to render an opinion regarding the following:

Whether it is at least as likely as not (50 percent probability or more) that the Veteran's emphysema or pulmonary disability had its onset in or is etiologically related to service.

The examiner should specifically consider and address whether any pulmonary disability was caused by or related to the Veteran's exposure to dust from dirt roads in Vietnam over a 13 month period.

The examiner is advised that the Veteran is competent to report history and symptoms and that his reports must be considered in formulating the requested opinion.  If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made. 

6.  Thereafter, the RO/AMC should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered, and the Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.



The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


